ABRAMSON, J.,
concurring:
I concur but write separately to explain my reasoning. At adoption of this rule, I focused on the use of the words “another party” as meaning someone with whom the person being asked by the lawyer to refrain from voluntary cooperation was in active litigation, ie., another party to the proceeding for which the request was made. I see that it can and does have broader application, as currently written, and do not have any hesitancy in applying it to this situation. Doe was the initiating party of the KBA complaint, although not technically a named party, and the client of Unnamed Attorney was the respondent. Unnamed Attorney’s request, on his client’s behalf, was a request to a party in the KBA proceeding to refrain from voluntary cooperation. Although our rules would allow for the subpoena of relevant information for “good cause” shown, SCR 3.180, we should not condone a practice that would make the disciplinary process more difficult, nor should we encourage a practice that allows attorneys to attempt to buy their way out of their misdeeds by silencing a party who has initiated a KBA complaint. As for the broader application of this rule in other contexts, I think this case and the issues it has raised establish the need for further evaluation of the rule by this Court.